El Jtrnz Asociado Se. del Tobo,
emitió la opinión del tribunal.
La cuestión fundamental envuelta en este caso, es la si-guiente: ¿Puede cederse por el arrendatario, sin necesidad de solicitar y obtener el consentimiento del arrendador, un contrato de arrendamiento de un bien inmueble, por más de seis años, cuando en el contrato no se prohibió expresamente la cesión?
De los autos aparece que los demandantes el 11 de enero de 1911 arrendaron a los demandados ciertas fincas rústi-cas situadas en Fajardo, P. B., por término de catorce años y precio de ocho mil.dólares anuales pagaderos por trimes-tres adelantados. En el contrato nada se hizo constar con respecto a si los arrendatarios podían o nó subarrendar las fincas arrendadas o ceder su derecho a otras personas.
Los arrendatarios tomaron posesión de las fincas arren-dadas y pagaron los cánones de arrendamiento en su opor-tunidad hasta diciembre de 1913. El 15 de enero de 1914 los dichos arrendatarios, por escritura pública, cedieron y traspasaron su derecho a “The Fajardo'Sugar Company,” *734una corporación organizada e incorporada según las leyes del Estado de Nueva York, con domicilio y oficinas en Fa-jardo, P. ji., y notificaron la cesión a los arrendadores, contestando éstos negándose a reconocer la transferencia. Los arrendadores cobraron a los arrendatarios el precio del arrendamiento vencido correspondiente al primer trimestre del año 1914 y los arrendatarios no lo pagaron manifestando que. tal pago sería hecho por su cesionaria “The Fajardo Sugar Company.” En efecto “The Fajardo Sugar Company,” como cesionaria de “The Fajardo Sugar Growers’ Association,” ofreció pag'ar a los demandantes dicho precio pero los demandantes se negaron a recibirlo en tal concepto. “The Fajardo Sugar Company” consignó entonces el precio en la Corte de Distrito de Humacao, a disposición de los de-mandantes.
Así las cosas, los arrendadores iniciaron contra los arren-datarios el presente pleito, pidiendo a la corte que los con-denara al pago de $2,250 e intereses legales, en concepto de indemnización de daños y perjuicios, y a satisfacer las cos-tas, desembolsos y honorarios de abogado.
Los demandados • contestaron. Se permitió intervenir a “The Fajardo Sugar Company” y se dictó finalmente sen-tencia desestimando la demanda y reservando a los deman-dantes su derecho para ejercitarlo por medio de la acción correspondiente, sin especial condena de costas. Contra esa sentencia, pronunciada el 19 de agosto de 1914, se interpuso por los demandantes el presente recurso de apelación.
El juez de distrito que falló el pleito opinó sustancialmente que de acuerdo con la ley vigente en Puerto Eico no podía cederse por el arrendatario el contrato de arrendamiento sin el consentimiento del arrendador, pero que como en este caso sólo se ejercitaba la acción de cobro de pesos y los hechos demostraban que si los demandantes no habían cobrado había sido por su propia voluntad, la cuestión por ellos suscitada era puramente académica y no debía decidirse por la- corte.
*735Después de haber estudiado cuidadosamente todas las cuestiones argumentadas por los abogados de las partes, opi-namos que debe confirmarse la sentencia recurrida, aunque por motivos distintos a los que tuvo en cuenta el juez sen-tenciador para dictarla. Prescindiremos de considerar por escrito -los varios errores señalados por el apelante en su alegato y limitaremos nuestro estudio a la verdadera cues-tión fundamental envuelta en el litigio.
Escriche, define el contrato de arrendamiento así: “El arrendamiento es un contrato por el cual una de las partes se obliga a ciar a la otra para cierto tiempo y por precio cierto el uso o disfrute de una cosa o de su trabajo.” 1 Escriche, 722. Y luego,' refiriéndose al subarriendo, dice: “El arren-datario puede subarrendar a un tercero en todo o en parte la cosa que tiene arrendada, como no se le haya prohibido por pacto. Así lo disponía el derecho romano: Nemo pro-hibetur rem quam conduxit fruendam, alii locare, si nihil aliud convenit; 1. 6, Cod. locat. Así lo sientan comunmente nuestros juristas, y especialmente Gómez y Ayllon, lib. 2, Var., cap. 3,'núm. 11; y así lo dicta igualmente la razón * * 1 Escriche, 727.
La regia general expuesta por Escriche fué consagrada por el Código Civil español que dispuso en su artículo 1550 que “cuando en el contrato de arrendamiento de cosas no se prohíba expresamente, podrá el arrendatario subarrendar en todo o en parte la cosa arrendada, sin perjuicio de su responsabilidad al cumplimiento del contrato para con el arrendador,” habiendo adoptado igual regla el legislador portorriqueño en el artículo 1453 del Código Civil revisado.
La ley hipotecaria para las provincias de Ultramar do 1893, que está vigente aún en Puerto-Rico, con algunas modi-ficaciones, en su artículo 2, núm. 5, prescribe que en los regis-tros de la propiedad se inscribirán los contratos de arrenda-miento de bienes inmuebles por un período que exceda de seis años, disposición igual a la contenida en el artículo 2 de la ley hipotecaria española, y que convierte los arrendamientos *736de tal clase en verdaderos derechos reales sobre las fincas arrendadas.
Tenemos, pues, que de acuerdo con las leyes vigentes sobre la materia, el arrendamiento de que se trata en este pleito, tiene el carácter de un derecho real sobre las fincas arren-dadas, pudiendo los arrendatarios subarrendar dichas fincas, sin necesidad del consentimiento de los arrendadores, ya que éstos no se lo prohibieron expresamente en el contrato.
¿Están de igual modo facultados los arrendatarios para ceder su derecho, sin necesidad de solicitar y obtener pre-viamente el consentimiento de los arrendadores? La ley no lo dice expresamente, como en el .caso del subarriendo. Los comentaristas opinan de modo distinto: Scaevola concluye que no; Manresa, que sí. Los tribunales españoles, que.sepa-mos, no han resuelto la cuestión. La Dirección General de los Registros la decidió en cierto modo en sentido afirmativo al resolver el 12 de marzo de 1902, “que la inscripción del contrato de arrendamiento convierte a éste en un detecho real, que pueda enajenarse cuando no se ha prohibido expre-samente, según declara el artículo 1550 del Código Civil.”
A nuestro juicio la resolución de la cuestión depende de los efectos que la cesión pueda causar en las relaciones del arrendador con el primitivo arrendatario. Si la cesión produce el efecto de exonerar de toda responsabilidad al arren-datario en cuanto, por ejemplo,' al pago del precio que se obligó úa satisfacer, autorizarla equivaldría a facultar a una sola de las partes contratantes para eludir a su voluntad el cumplimiento de la obligación contraída, sin temor de incu-rrir en responsabilidad alguna. Pero si la cesión no produce tal efecto y la responsabilidad del primitivo arrendatario para con el arrendador continúa, entonces no encontramos razón lógica alguna para llegar a la conclusión de que la ce-sión de un arrendamiento está prohibida por nuestras leyes.
Opinamos que debe adoptarse el último criterio y en su virtud contestarse en la afirmativa la pregunta que formu-lamos al comenzar este dictamen, ya que en ausencia de una *737prohibición expresa, o de una consecuencia claramente inmo-ral, rige el principio de que no debe oponerse obstáculos a la libre contratación.
Al opinar así, creemos resolver el problema jurídico plan-teado de un modo que permite conservar todas las caracte-rísticas especiales del contrato de arrendamiento, y a la vez aceptar sin vacilaciones las consecuencias de lo dispuesto en el Código Civil y en la Ley Hipotecaria en relación con él mismo. Además, nuestros razonamientos están sostenidos por la jurisprudencia constante de los tribunales america-nos, aplicable por no ser contraria sino más bien conforme a la naturaleza del arrendamiento tal como consta regulado en nuestras leyes. Dicha jurisprudencia, resumida por Cyc., es como sigue:
“A falta de restricciones estatutorias o contractuales en contrario, el arrendatario por un número de años puede sin el consentimiento del arrendador, si no existe cláusula expresa que lo probiba en el contrato, ceder, subarrendar, hipotecar o de otro modo gravar el tér-mino concedido en el arrendamiento.” 24 Cyc., 962.
“La cesión de un arrendamiento no,anula la obligación del arren-datario del convenio expreso de pagar la renta, aunque el arrendador haya consentido tal cesión y percibido la renta del cesionario, a no ser que el arrendador haya aceptado la transmisión del arriendo y renunciado al arriendo original.” 24 Cyc., 1177, y casos citados.
' Los derechos del arrendador con nuestra teoría, quedan garantidos. No sufren perjuicio alguno con la cesión. Si el artículo 1126 del Código Civil autoriza el pago por cual-quier persona, tenga o nó interés en el cumplimiento de la obligación, no hay razón legal que impida el pago por el cesionario.
Habiendo llegado a las anteriores conclusiones, caen por su base todos los argumentos de los apelantes relativos a los probables perjuicios que la cesión podría ocasionarles. Los apelantes alegaron que ellos no podían aceptar el pago de la corporación cesionaria, porque si así lo hacían, aceptaban también implícitamente la cesión, e, ipso facto, liberaban al *738primitivo arrendatario de toda responsabilidad para con ellos. Mas, como esto no es así, el único obstáculo qne tuvie-ron los a]3elantes para recibir el precio del arrendamiento de manos de los cesionarios, desaparece, y la verdadera situa-ción legal del asunto es la de que los apelantes al tiempo ■de interponer la demanda que dió origen al pleito, no tuvie-ron necesidad alguna de acudir a las cortes de justicia a pedir >el reconocimiento de un derecho que en realidad de verdad nunca le fué negado.
Debe .confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: tires. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison. 1